 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BERRY CREEK RANCHERIA OF                          No. 2:20-CV-2109-JAM-DMC-P
      MAIDU INDIANS OF CALIFORNIA,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      DEBORAH HOWARD, also known as
15    Deborah Brown, et al.,
16                       Defendants.
17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action. The

19   matter is set for an in-person hearing before the undersigned in Redding, California, on July 8,

20   2021, at 1:30 p.m., to allow the Court to take the testimony of Plaintiff’s forensic accounting

21   expert, Mr. Macias, and such other testimony or evidence as the Plaintiff may elect to offer in

22   support of the pending Motion for Default Judgment.

23                  IT IS SO ORDERED.

24

25   Dated: June 29, 2021
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
